


Exhibit 10.14

 

FORM OF RESTRICTED STOCK UNIT AGREEMENT

 

This Restricted Stock Unit Agreement (“Agreement”) entered into as of
February [__], 2017 (the “Grant Date”), by and between Fluor Corporation, a
Delaware corporation (the “Company”), and you (“Grantee” or “you”) evidences the
grant to Grantee of a Stock Unit Award (“RSU Award”) under the Fluor Corporation
Amended & Restated 2008 Executive Performance Incentive Plan (the “Plan”). 
Capitalized terms used in this Agreement and not defined herein have the meaning
set forth in the Plan.

 

Section 1.                                  AWARD SUBJECT TO PLAN

 

This RSU Award is made subject to all of the terms and conditions of this
Agreement and the Plan, including any terms, rules or determinations made by the
Committee pursuant to its administrative authority under the Plan, and such
further terms as are set forth in the Plan that are applicable to awards
thereunder, including without limitation provisions on adjustment of awards,
non-transferability, satisfaction of tax requirements and compliance with other
laws.

 

Section 2.                                  RESTRICTED STOCK UNIT AWARD

 

The Company hereby awards Grantee restricted stock units (“RSUs”), subject to
the terms and conditions set forth herein.  Each RSU represents the right to
receive one share of Company common stock, par value $.01 per share (“Shares”),
pursuant to this RSU Award, subject to the terms and conditions set forth
herein.  Subject to the provisions of Section 3 and Section 4 hereof, upon the
issuance to Grantee of Shares hereunder, Grantee shall also receive cash in an
amount equivalent to any dividends or distributions paid or made by the Company
from the date of this RSU Award to the date of the issuance of the Shares with
respect to an equivalent number of Shares so issued.

 

Section 3.                                  RESTRICTIONS ON SALE OR OTHER
TRANSFER

 

Each RSU awarded to Grantee pursuant to this Agreement shall be subject to
forfeiture to the Company and each RSU may not be sold or otherwise transferred
except pursuant to the following provisions:

 

(a)                                 The RSUs shall be held in book entry form by
the Company until (1) the restrictions set forth herein lapse in accordance with
the provisions of Section 4, at which time the RSUs will be converted to Shares,
or (2) the RSUs are forfeited pursuant to Section 4 hereof.

 

(b)                                No such RSUs may be sold, transferred or
otherwise alienated or hypothecated so long as such RSUs are subject to the
restrictions provided for in this Agreement.

 

(c)                                 [Grantee may not sell or otherwise transfer
the Shares issued pursuant to this RSU Award until three (3) years after the
vesting of the underlying RSUs (“Post-Vest Holding Period”).  During the
Post-Vest Holding Period, Grantee will be able to vote the Shares and receive
any dividends issued, if any, with respect to the Shares; and the Shares must
remain with the Company designated broker until the end of the Post-Vest Holding
Period. Notwithstanding the foregoing, these restrictions shall immediately
lapse upon Grantee’s death, Disability or Qualifying Termination within two
years of a Change of Control].1

 

(d)                                The Company may impose such other
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any re-sales by the Grantee or other subsequent transfers
by the Grantee of any Shares of common stock issued as a result of the vesting
of the RSUs, including without limitation (i) restrictions under an insider
trading policy, (ii) restrictions designed to delay and/or coordinate the timing
and manner of sales by Grantee and other Share holders and (iii) restrictions as
to the use of a specified brokerage firm for such re-sales or other transfers.

 

Section 4.                                  LAPSE OF RESTRICTIONS2

 

The RSUs subject to this RSU Award shall vest and restrictions thereon shall
lapse at a rate of one third of such number per year on [VESTING DATE] of each
year, commencing with [VESTING DATE], 2018 and annually thereafter ending with
[VESTING DATE], 20203, provided that Grantee’s employment has not terminated on
or before such date or one of the exceptions set forth below in this Section 4
are met.

 

 

--------------------------------------------------------------------------------

 

1 To be included for the Senior Management Team.

2 Additional criteria which are solely applicable to Section 16 officers are
included in Appendix C.

3 Vesting periods and restrictions may be altered for special grants.

 

- 1 -

--------------------------------------------------------------------------------


 

If your employment with the Company or any of its subsidiaries terminates for
any reason other than death, Retirement, Disability or a Qualifying Termination
within two (2) years following a Change of Control of the Company, each as
determined by the Committee in accordance with the Plan, then as of the date of
such termination any RSUs which have yet to vest shall be forfeited by you.  If
prior to the RSUs becoming vested in full pursuant to the preceding paragraph,
your employment with the Company or any of its subsidiaries terminates by reason
of your death, Disability or a Qualifying Termination within two (2) years
following a Change of Control of the Company, each as determined by the
Committee in accordance with the Plan, then any portion of this RSU Award which
has yet to become vested shall become immediately vested.  If prior to the RSUs
becoming vested in full pursuant to the preceding paragraph, you Retire from the
Company and you deliver a signed non-competition agreement to the Company in a
form acceptable to the Company, then any portion of this RSU Award which has yet
to become vested shall continue to vest as set forth in the preceding
paragraph.  Notwithstanding the foregoing and regardless of reason for
termination, under all circumstances other than your Qualifying Termination
within two (2) years following a Change of Control, any RSUs held less than one
year from the Grant Date will be forfeited[; provided, however, in the event of
your Retirement, this one-year holding requirement may be waived by the
Committee, in its sole and absolute discretion, and any portion of this RSU
Award which has yet to become vested shall continue to vest as set forth in the
preceding paragraph]4.  Nothing in the Plan or this Agreement confers any right
of continuing employment with the Company or its subsidiaries.  Notwithstanding
the foregoing, if in the event of a Change of Control the successor to the
Company does not assume this RSU Award, then any portion of this RSU Award which
has yet to become vested and which has not otherwise been forfeited pursuant to
the provisions of this Section 4 shall become immediately vested. 
Notwithstanding anything to the contrary herein, in the event your employment is
terminated for Cause (as defined herein), regardless of whether you are
retirement eligible, you will forfeit your right to receive any unvested RSUs,
unless otherwise prohibited by law.

 

For purposes of this Agreement, “Retirement” shall mean your retirement as
determined in accordance with applicable Company personnel policies and the
Plan.  “Disability” and “Change of Control” shall have the meanings given to
them in Appendix B to this Agreement.  In connection with a Change of Control,
the term “Qualifying Termination” means your involuntary termination of
employment by the Company without Cause or your resignation for Good Reason. 
For this purpose, “Cause” means your dishonesty, fraud, willful misconduct,
breach of fiduciary duty, conflict of interest, commission of a felony, material
failure or refusal to perform your job duties in accordance with Company
policies, a material violation of Company policy that causes harm to the Company
or its subsidiaries or other wrongful conduct of a similar nature and degree;
and “Good Reason” means a material diminution of your compensation (including,
without limitation, base compensation, annual bonus opportunities, and/or equity
incentive compensation opportunities), a material diminution of your authority,
duties or responsibilities, a material diminution in the authority, duties or
responsibilities of the supervisor to whom you are required to report or a
material diminution of the budget over which you retain authority; provided,
however, that no later than sixty (60) days after learning of the action (or
inaction) described herein as the basis for a termination of employment for Good
Reason, you must advise the Company in writing that the action (or inaction)
constitutes grounds for a termination of your employment for Good Reason, in
which event the Company will have thirty (30) days to correct such action (or
inaction) (the “Cure Period”) and if such action (or inaction) is timely
corrected within the Cure Period, then you will not be entitled to terminate
your employment for Good Reason as a result of such action (or inaction). If
such action or inaction is not timely corrected within the Cure Period, then you
will be entitled to terminate your employment for Good Reason at any time within
the one-hundred and twenty (120) day period following expiration of the Cure
Period.

 

Section 5.                                  TAX WITHHOLDING

 

Regardless of any action the Company or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Grantee acknowledges and agrees that the ultimate liability for all Tax-Related
Items legally due by the Grantee is and remains the Grantee’s responsibility and
that the Company and/or the Employer (i) make no representations nor
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this grant of RSUs, including the grant and vesting of RSUs,
subsequent delivery of Shares and/or cash related to such RSUs or the subsequent
sale of any Shares acquired pursuant to such RSUs and receipt of any dividend
equivalent payments (if any) and (ii) do not commit to structure the terms or
any aspect of this grant of RSUs to reduce or eliminate the Grantee’s liability
for Tax-Related Items. The Grantee shall pay the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold as a result of the Grantee’s participation in the Plan or the Grantee’s
receipt of RSUs or of Shares pursuant to RSUs that cannot be satisfied by the
means described below. Further, if the Grantee is subject to tax in more than
one jurisdiction, the Grantee acknowledges that the Company and/or Employer (or
former Employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. The Company may refuse to
deliver the Shares if the Grantee fails to comply with the Grantee’s obligations
in connection with the Tax-Related Items.

 

 

--------------------------------------------------------------------------------

 

4 Additional provision that may be added for some officers.

 

- 2 -

--------------------------------------------------------------------------------


 

Prior to the taxable or tax withholding event, as applicable, the Grantee shall
pay, or make adequate arrangements satisfactory to the Company or to the
Employer (in their sole discretion) to satisfy all Tax-Related Items.  In this
regard, the Grantee authorizes the Company or Employer to withhold all
applicable Tax-Related Items legally payable by the Grantee by (1) withholding a
number of Shares otherwise deliverable equal to the Retained Share Amount (as
defined below), (2) withholding from the Grantee’s wages or other cash
compensation paid by the Company and/or Employer; and/or (3) withholding from
proceeds of the sale of Shares acquired upon settlement of the RSUs, either
through a voluntary sale or through a sale arranged by the Company (on the
Grantee’s behalf pursuant to this authorization), to the extent permitted by the
Administrator.  The “Retained Share Amount” shall mean a number of Shares equal
to the quotient of the minimum statutory tax withholding obligation of the
Company triggered by the RSUs on the relevant date, divided by the fair market
value of one Share on the relevant date or as otherwise provided in the Plan. 
If the obligation for Tax-Related Items is satisfied by withholding a number of
Shares as described herein, the Grantee understands that he or she will be
deemed to have been issued the full number of Shares subject to the settled
RSUs, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of the settlement of the
RSUs.

 

Grantee acknowledges and understands that Grantee should consult a tax advisor
regarding Grantee’s tax obligations prior to such settlement or disposition.

 

Section 6.                                  SEVERABILITY

 

In the event that one or more of the provisions of this Agreement are
invalidated for any reason by a court of competent jurisdiction, any provision
so invalidated will be deemed to be separable from the other provisions hereof,
and the remaining provisions hereof will continue to be valid and fully
enforceable.

 

Section 7.                                  DATA PROTECTION

 

THE GRANTEE HEREBY EXPLICITLY AND UNAMBIGUOUSLY CONSENTS TO THE COLLECTION, USE
AND TRANSFER, IN ELECTRONIC OR OTHER FORM, OF THE GRANTEE’S PERSONAL DATA AS
DESCRIBED IN THIS DOCUMENT BY AND AMONG, AS APPLICABLE, THE EMPLOYER, AND THE
COMPANY AND ITS SUBSIDIARIES FOR THE EXCLUSIVE PURPOSE OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN. THE GRANTEE
UNDERSTANDS THAT THE COMPANY, ITS SUBSIDIARIES AND THE EMPLOYER HOLD CERTAIN
PERSONAL INFORMATION ABOUT THE GRANTEE, INCLUDING, BUT NOT LIMITED TO, NAME,
HOME ADDRESS AND TELEPHONE NUMBER, DATE OF BIRTH, SOCIAL SECURITY OR INSURANCE
NUMBER OR OTHER IDENTIFICATION NUMBER, SALARY, NATIONALITY, JOB TITLE, ANY
SHARES OR DIRECTORSHIPS HELD IN THE COMPANY, DETAILS OF ALL OPTIONS OR ANY OTHER
ENTITLEMENT TO SHARES AWARDED, CANCELED, PURCHASED, EXERCISED, VESTED, UNVESTED
OR OUTSTANDING IN THE GRANTEE’S FAVOR FOR THE PURPOSE OF IMPLEMENTING, MANAGING
AND ADMINISTERING THE PLAN (“DATA”).  THE GRANTEE UNDERSTANDS THAT THE DATA
MAY BE TRANSFERRED TO ANY THIRD PARTIES ASSISTING IN THE IMPLEMENTATION,
ADMINISTRATION AND MANAGEMENT OF THE PLAN, THAT THESE RECIPIENTS MAY BE LOCATED
IN THE GRANTEE’S COUNTRY OR ELSEWHERE, INCLUDING OUTSIDE THE EUROPEAN ECONOMIC
AREA, AND THAT THE RECIPIENT COUNTRY MAY HAVE DIFFERENT DATA PRIVACY LAWS AND
PROTECTIONS THAN THE GRANTEE’S COUNTRY. THE GRANTEE UNDERSTANDS THAT HE/SHE
MAY REQUEST A LIST WITH THE NAMES AND ADDRESSES OF ANY POTENTIAL RECIPIENTS OF
THE DATA BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE. THE GRANTEE
AUTHORIZES THE RECIPIENTS TO RECEIVE, POSSESS, USE, RETAIN AND TRANSFER THE
DATA, IN ELECTRONIC OR OTHER FORM, FOR THE PURPOSES OF IMPLEMENTING,
ADMINISTERING AND MANAGING THE GRANTEE’S PARTICIPATION IN THE PLAN, INCLUDING
ANY REQUISITE TRANSFER OF SUCH DATA, AS MAY BE REQUIRED TO A BROKER OR OTHER
THIRD PARTY WITH WHOM THE GRANTEE MAY ELECT TO DEPOSIT ANY SHARES ACQUIRED UNDER
THE PLAN. THE GRANTEE UNDERSTANDS THAT DATA WILL BE HELD ONLY AS LONG AS IS
NECESSARY TO IMPLEMENT, ADMINISTER AND MANAGE PARTICIPATION IN THE PLAN. THE
GRANTEE UNDERSTANDS THAT HE/SHE MAY, AT ANY TIME, VIEW DATA, REQUEST ADDITIONAL
INFORMATION ABOUT THE STORAGE AND PROCESSING OF THE DATA, REQUIRE ANY NECESSARY
AMENDMENTS TO THE DATA OR REFUSE OR WITHDRAW THE CONSENTS HEREIN, IN ANY CASE
WITHOUT COST, BY CONTACTING THE LOCAL HUMAN RESOURCES REPRESENTATIVE IN WRITING.
THE GRANTEE UNDERSTANDS THAT REFUSING OR WITHDRAWING CONSENT MAY AFFECT THE
GRANTEE’S ABILITY TO PARTICIPATE IN THE PLAN. FOR MORE INFORMATION ON THE
CONSEQUENCES OF REFUSING TO CONSENT OR WITHDRAWING CONSENT, THE GRANTEE
UNDERSTANDS THAT HE/SHE MAY CONTACT THE STOCK PLAN ADMINISTRATOR AT THE COMPANY.

 

Section 8.                                  ACKNOWLEDGMENT AND WAIVER

 

By accepting this grant of RSUs, the Grantee acknowledges and agrees that:

 

(a)                                 the Plan is established voluntarily by the
Company, it is discretionary in nature and may be modified, amended, suspended
or terminated by the Company at any time unless otherwise provided in the Plan
or this Agreement;

 

(b)                                the grant of RSUs is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Shares or RSUs, or benefits in lieu of Shares or RSUs, even if Shares or RSUs
have been granted repeatedly in the past;

 

(c)                                 all decisions with respect to future grants,
if any, will be at the sole discretion of the Company;

 

- 3 -

--------------------------------------------------------------------------------


 

(d)                                the Grantee’s participation in the Plan will
not create a right to further employment with Employer and will not interfere
with the ability of Employer to terminate the Grantee’s employment relationship
and it is expressly agreed and understood that employment is terminable at the
will of either party, insofar as permitted by law;

 

(e)                                 the Grantee is participating voluntarily in
the Plan;

 

(f)                                   RSU awards and resulting benefits are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and are outside
the scope of the Grantee’s employment contract, if any;

 

(g)                                RSU awards and resulting benefits are not
part of normal or expected compensation or salary for any purposes, including,
but not limited to calculating any severance, resignation, termination,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments insofar as permitted by law;

 

(h)                                 in the event that the Grantee is not an
employee of the Company, this award of RSUs will not be interpreted to form an
employment contract or relationship with the Company, and furthermore, this
award of RSUs will not be interpreted to form an employment contract with the
Employer or any subsidiary of the Company;

 

(i)                                     the future value of the Shares is
unknown, may increase or decrease from the date of award or vesting of the RSU
and cannot be predicted with certainty; and

 

(j)                                     in consideration of this grant of RSUs,
no claim or entitlement to compensation or damages shall arise from termination
of this grant of RSUs or diminution in value of this grant of RSUs resulting
from termination of the Grantee’s employment by the Company or the Employer (for
any reason whatsoever) and the Grantee irrevocably releases the Company and the
Employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by accepting the terms of this Agreement, the Grantee shall be deemed
irrevocably to have waived any entitlement to pursue such claim.

 

Section 9.                                  CONFIDENTIALITY; NO RIGHT TO
CONTINUING EMPLOYMENT

 

This Agreement and the receipt of any RSUs hereunder are conditioned upon
Grantee not disclosing this Agreement or said receipt to anyone other than
Grantee’s spouse, financial advisor, senior management of the Company or members
of the Company’s Law, Tax, and Human Resources departments. If unauthorized
disclosure is made to any other person, the RSUs received hereunder will be
forfeited.

 

Section 10.                           GRANT-SPECIFIC TERMS

 

Appendix A contains additional terms and conditions of the Agreement applicable
to Grantees residing outside the United States.  In addition, Appendix A also
contains information and notices regarding exchange control and certain other
issues of which the Grantee should be aware that may arise as a result of
participation in the Plan.  Appendix B contains additional terms in compliance
with Section 409A of the United States Internal Revenue Code.  Appendix C
contains additional terms applicable to Section 16 officers.

 

Section 11.                           ENFORCEMENT

 

This Agreement will be construed, administered and enforced in accordance with
the laws of the State of Delaware.

 

- 4 -

--------------------------------------------------------------------------------


 

Section 12.                           EXECUTION OF AWARD AGREEMENT

 

Please acknowledge your acceptance of the terms of this Agreement by
electronically signing this Agreement. If you have not electronically signed
this Agreement within two (2) months, the Company is not obligated to provide
you any benefit hereunder and may refuse to issue Shares to you under this
Agreement.  In addition, by accepting the terms of this Agreement, you
acknowledge and agree that your prior RSU grants, if any, are amended to include
the 409A provisions that are part of this Agreement in Appendix B.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first herein above written.

 

 

FLUOR CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

 

David T. Seaton

 

 

 

Chairman and Chief Executive Officer

 

- 5 -

--------------------------------------------------------------------------------


 

APPENDIX A

 

FLUOR CORPORATION
RESTRICTED STOCK UNIT AWARD

UNDER THE AMENDED & RESTATED 2008 EXECUTIVE PERFORMANCE INCENTIVE PLAN

TERMS FOR NON-U.S. GRANTEES

 

TERMS AND CONDITIONS

 

This Appendix A, which is part of the Agreement, includes additional terms and
conditions of the Agreement that will apply to you if you are a resident in one
of the countries listed below.  Capitalized terms used but not defined herein
shall have the same meanings assigned to them in the Plan and the Agreement.

 

NOTIFICATIONS

 

This Appendix A also includes information regarding exchange control and certain
other issues of which you should be aware with respect to your participation in
the Plan.  The information is based on the securities, exchange control and
other laws in effect in the respective countries as of January 2017.  Such laws
are often complex and change frequently.  As a result, the Company strongly
recommends that you not rely on the information in this Appendix A as the only
source of information relating to the consequences of your participation in the
Plan because such information may be out-of-date when your RSUs vest and/or you
sell any Shares acquired under the Plan.

 

In addition, the information contained herein is general in nature and may not
apply to your particular situation.  As a result, the Company is not in a
position to assure you of any particular result.  You are therefore advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your situation.

 

Finally, if you are a citizen or resident of a country other than that in which
you are currently working, the information contained herein may not apply to
you.

 

GRANT-SPECIFIC TERMS

 

Below please find country specific language that applies to Australia, Canada,
Chile, Germany, the Netherlands, Russia, South Africa, Spain and the United
Kingdom.

 

AUSTRALIA

 

Terms and Conditions

 

Prospectus Information.  The “Offer Document” and “Australian Rules” contain
additional terms and conditions that govern the RSU.  Grantees should review
those documents carefully.  In addition, the written or other materials provided
to Grantees in connection with the RSUs have been prepared for the purpose of
complying with the relevant United States securities regulations and applicable
stock exchange requirements.  The information disclosed may not be the same as
that which must be disclosed in a prospectus prepared under Australian law.

 

RSUs Settled in Shares Only.  Notwithstanding anything to the contrary in the
Plan and/or the Agreement, Grantee understands that RSUs granted to Grantee
shall be paid in Shares only and do not provide any right for Grantee to receive
a cash payment.

 

Notifications

 

Securities Law Information.  If Grantee acquires Shares pursuant to the RSU and
offers the Shares for sale to a person or entity resident in Australia, the
offer may be subject to disclosure requirements under Australian law.  Grantees
should obtain legal advice on disclosure obligations prior to making any such
offer.

 

Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and international fund transfers.  The
Australian bank assisting with the transaction will file the report.  If there
is no Australian bank involved in the transfer, Grantee will be required to file
the report.

 

- 6 -

--------------------------------------------------------------------------------


 

CANADA

 

Terms and Conditions

 

Form of Payment.  Due to legal restrictions in Canada, and notwithstanding any
language to the contrary in the Plan, Grantees are prohibited from surrendering
previously owned Shares, or from attesting to the ownership of previously owned
Shares, to pay any tax liability in connection with the RSUs.  For the avoidance
of ambiguity, withholding in Shares for this RSU Award is permissible.

 

RSUs Settled in Shares Only.  Notwithstanding anything to the contrary in the
Plan and/or the Agreement, Grantee understands that RSUs granted to Grantee
shall be paid in Shares only and do not provide any right for Grantee to receive
a cash payment.

 

Language Consent

 

The following provision applies to residents of Quebec:

 

The parties acknowledge that it is their express wish that the Agreement, as
well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.

 

Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement à
la présente convention.

 

Notifications

 

There are no country-specific notifications.

 

CHILE



Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Securities Law Information.  Neither the Company, the award, nor any Company
shares acquired under the Plan are registered with the Chilean Registry of
Securities or are under the control of the Chilean Superintendence of
Securities.



Exchange Control Information.  If exchange control reporting is required , you
will be responsible for filing the report with the Central Bank of Chile.  In
addition, you must also file a report with the Central Bank if, in a given year,
you have kept investments, deposits, or credits abroad in an amount that exceeds
US$5,000,000.



Tax Information.  Registration of your investment in Company shares with the
Chilean Internal Revenue Service may result in more favorable tax treatment. 
Please consult your tax advisor for additional details.

 

GERMANY

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  Cross-border payments in excess of EUR12,500 must
be reported monthly to the German Federal Bank.  If Grantee uses a German bank
to transfer a cross-border payment in excess of EUR12,500 in connection with the
sale of Shares acquired under the Plan, the bank will file the report for you.

 

- 7 -

--------------------------------------------------------------------------------


 

THE NETHERLANDS

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Insider-Trading Notification.  Grantees should be aware of the Dutch
insider-trading rules, which may impact the sale of Shares acquired upon vesting
of the RSU.  In particular, Grantees may be prohibited from effectuating certain
transactions involving Shares if they have inside information about the
Company.  Grantees should consult their personal legal advisor if they are
uncertain whether the insider-trading rules apply to them.  By accepting the
Agreement and participating in the Plan, Grantee acknowledges having read and
understood this notification and acknowledges that it is his or her
responsibility to comply with the Dutch insider-trading rules.

 

RUSSIA

 

Terms and Conditions

 

Securities Law Information.  Grantee acknowledges that the Agreement, the grant
of RSUs, the Plan and all other materials Grantee may receive regarding
participation in the Plan do not constitute advertising or an offering of
securities in Russia.  The issuance of securities pursuant to the Plan has not
and will not be registered in Russia and therefore, the securities described in
any Plan-related documents may not be used for offering or public circulation in
Russia.

 

Grantee further acknowledges that in no event will Shares acquired upon vesting
of the RSUs be delivered to Grantee in Russia; all Shares acquired upon vesting
of the RSUs will be maintained on Grantee’s behalf in the United States.

 

Grantee  acknowledges that Grantee is not permitted to sell Shares directly to a
Russian legal entity or resident.

 

Notifications

 

Grantee understands that Grantee is solely liable for all applicable Russian
exchange control requirements (including repatriation requirements applicable to
the proceeds from the sale of Shares).

 

SOUTH AFRICA

 

Terms and Conditions

 

There are no country-specific provisions.

 

Notifications

 

Exchange Control Information.  To participate in the Plan, Grantee understands
that Grantee must comply with exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa.

 

For RSUs, because no transfer of funds from South Africa is required, no filing
or reporting requirements should apply when the RSUs, if any, are granted or
when shares are issued upon vesting and settlement of the RSUs.

 

Because the Exchange Control Regulations change frequently and without notice,
Grantee understands that Grantee should consult a legal advisor prior to the
purchase or sale of shares under the Plan to ensure compliance with current
regulations.  Grantee understands that it is Grantee’s responsibility to comply
with South African exchange control laws, and neither the Company nor Grantee’s
Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.

 

SPAIN

 

Terms and Conditions

 

There are no country-specific provisions.

 

- 8 -

--------------------------------------------------------------------------------


 

Notifications

 

No Special Employment or Similar Rights.  Grantee understands that the Company
has unilaterally, gratuitously, and discretionally decided to distribute awards
under the Plan to individuals who may be employees of the Company or its
subsidiaries throughout the world.  The decision is a temporary decision that is
entered into upon the express assumption and condition that any grant will not
economically or otherwise bind the Company or any of its subsidiaries presently
or in the future, other than as specifically set forth in the Plan and the terms
and conditions of Grantee’s RSU grant.  Consequently, Grantee understands that
any grant is given on the assumption and condition that it shall not become a
part of any employment contract (either with the Company or any of its
subsidiaries) and shall not be considered a mandatory benefit, salary for any
purpose (including severance compensation) or any other right whatsoever. 
Further, Grantee understands and freely accepts that there is no guarantee that
any benefit whatsoever shall arise from any gratuitous and discretionary grant
since the future value of the awards and underlying shares is unknown and
unpredictable.  In addition, Grantee understands that this grant would not be
made but for the assumptions and conditions referred to above; thus, Grantee
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then any
grant of awards shall be null and void and the Plan shall not have any effect
whatsoever.

 

Further, the RSU Award provides a conditional right to Shares and may be
forfeited or affected by Grantee’s termination of employment, as set forth in
the Agreement.  For avoidance of doubt, Grantee’s rights, if any, to the RSUs
upon termination of employment shall be determined as set forth in the
Agreement, including, without limitation, where (i) Grantee is considered to be
unfairly dismissed without good cause; (ii) Grantee is dismissed for
disciplinary or objective reasons or due to a collective dismissal;
(iii) Grantee terminates service due to a change location, duties or any other
employment or contractual condition; or (iv) Grantee terminates service due to
the Company’s or any of its subsidiaries’ unilateral breach of contract.

 

Securities Law Notice.  The RSUs granted under the Plan do not qualify as
securities under Spanish regulations.  By the grant of RSUs, no “offer of
securities to the public”, as defined under Spanish law, has taken place or will
take place in Spanish territory.  The present document and any other document
relating to the offer of RSUs under the Plan has not been nor will it be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and it does not constitute a public offering prospectus.

 

Reporting Requirements.  Grantee is responsible for complying with all reporting
requirements applicable to holding the RSUs and the underlying Shares.

 

UNITED KINGDOM

 

Terms and Conditions

 

UK Rules. The RSU Award is granted under the “UK Rules,” which contain
additional terms and conditions that govern the RSU Award.  Grantees should
review the UK Rules carefully.

 

Notifications

 

There are no country-specific notifications.

 

- 9 -

--------------------------------------------------------------------------------


 

APPENDIX B

 

Compliance with Section 409A of the Internal Revenue Code

 

(a)                                 It is intended that the provisions of this
Agreement comply with Section 409A of the U.S. Internal Revenue Code
(“Section 409A”), and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.

 

(b)                                Neither Grantee nor any of Grantee’s
creditors or beneficiaries shall have the right to subject any deferred
compensation (within the meaning of Section 409A) payable under this Agreement
to any anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment or garnishment.  Except as permitted under Section 409A,
any deferred compensation (within the meaning of Section 409A) payable to
Grantee or for Grantee’s benefit under this Agreement may not be reduced by, or
offset against, any amount owing by Grantee to the Company or any of its
subsidiaries.

 

(c)                                 If, at the time of Grantee’s separation from
service (within the meaning of Section 409A), (i) Grantee is a specified
employee (within the meaning of Section 409A and using the identification
methodology selected by the Company from time to time) and (ii) the Company
shall make a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A) the
payment of which is required to be delayed pursuant to the six-month delay
rule set forth in Section 409A in order to avoid taxes or penalties under
Section 409A, then the Company shall not pay such amount on the otherwise
scheduled payment date pursuant to Section 4 of this Agreement but shall instead
pay it, without interest, on the first business day after such six-month period
or, if earlier, upon the Grantee’s death.

 

(d)                                Notwithstanding anything to the contrary
contained herein, for the purpose of this Agreement, (i) if the RSUs have not
previously been forfeited, the RSUs shall vest on a Disability, which shall mean
that the Grantee is considered disabled in accordance with U.S. Treasury
Regulations section 1.409A-3(i)(4), determined as if all permissible provisions
of such regulation were in effect, and (ii) a Change of Control of the Company
is considered to have occurred with respect to the Grantee upon the occurrence
with respect to the Grantee of a change in the ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company, as determined in accordance with U.S. Treasury Regulations
section 1.409A-3(i)(5).

 

(e)                                 Notwithstanding any provision of this
Agreement to the contrary, in light of the uncertainty with respect to the
proper application of Section 409A, the Company reserves the right to make
amendments to this Agreement as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A.  In any case,
Grantee shall be solely responsible and liable for the satisfaction of all taxes
and penalties that may be imposed on Grantee or for Grantee’s account in
connection with this Agreement (including, without limitation, any taxes and
penalties under Section 409A), and neither the Company nor any of its
subsidiaries shall have any obligation to indemnify or otherwise hold Grantee
harmless from any or all of such taxes or penalties.

 

- 10 -

--------------------------------------------------------------------------------


 

APPENDIX C

 

SECTION 16 OFFICERS

 

 

 

The following provision is added to the end of Section 4 of the Agreement for
Grantees who are Section 16 officers of the Company:

 

None of the restrictions upon the RSUs subject to this RSU Award shall lapse
unless and until the Company meets the performance goal of $XXX net earnings for
the fiscal year ending December 31, 2017, which automatically excludes the
following items, if and to the extent any such item (or portion of such item)
would increase or decrease net earnings (as calculated for accounting
purposes):  [INSERT COMMITTEE APPROVED EXCLUSIONS]

 

- 11 -

--------------------------------------------------------------------------------
